Citation Nr: 0408921	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  95-35 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left 
knee disability prior to June 4, 2003 on appeal from the 
initial grant of service connection.

2.  Entitlement to a rating in excess of 10 percent for left 
shoulder disability on appeal from the initial grant of 
service connection.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from July 1972 to July 1977 
and from January 1983 to January 1994.

The appeal arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  This claim was previously before the Board in July 
1999 and remanded for additional development and 
adjudication.  

By rating decision dated in June 2003 the RO assigned a 100 
percent disability evaluation to the veteran's service-
connected left knee, effective from June 4, 2003 to July 31, 
2004, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055 
(2003).  A 30 percent assigned evaluation is slated to 
commence on August 1, 2004. 

As the currently assigned 100 percent evaluation is imposed 
by regulation following the veteran's total arthroplasty, and 
insofar as VA laws and regulations are in place to govern the 
evaluation process subsequent to expiration of the post-
operative 100 percent evaluation, the issue herein is limited 
to the question of whether an increased evaluation is 
warranted prior to the effective date of the 100 percent 
evaluation status post arthroplasty (June 4, 2003).  Thus, 
the Board has recharacterized the issue on appeal as shown on 
the first page of this decision.  If the veteran disagrees 
with the schedular rating eventually assigned for the left 
knee disability upon termination of the 100 percent post-
operative rating under Diagnostic Code 5055, he may appeal 
that matter.


FINDINGS OF FACT

1.  Prior to June 4, 2003, the veteran's left knee disability 
was manifested by slight limitation of motion as measured on 
examination, X- ray findings of arthritis, pain associated 
with movement and crepitus.  Subluxation and lateral 
instability have not been medically demonstrated.

2.  From the January 1994 effective date of the grant of 
service connection, the veteran's service-connected left 
shoulder disability has been manifested by subjective 
complaints of pain, limitation of motion and mild 
degenerative changes. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
left knee disability were not met prior to June 4, 2003.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 
5261 (2003).

2.  The criteria for an initial disability rating for a left 
shoulder disability greater than 10 percent are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5203 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103 (West 2002) 38 C.F.R. 
§ 3.159(b) (2003).  In a letter dated in April 2003, the RO 
informed the veteran and his representative of what 
information and evidence the VA still needed from the 
veteran; what the VA would do to help with his claim; and 
when and where he should send the information or evidence.  
In addition, the letter informed the veteran that the VA 
would make reasonable efforts to help him obtain medical 
records necessary to support his claim, if he signed forms 
authorizing the VA to request them from the person or agency 
that had them.  

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  The record 
reflects that the relevant evidence in this case has been 
developed to the extent possible.  All referenced VA 
outpatient treatment records have been requested, and all 
available records have been obtained.  The RO has regularly 
undertaken efforts to assist him throughout the claims 
process by obtaining evidence necessary to substantiate his 
claim, to include affording him comprehensive VA 
examinations, which have been associated with the claim file.  
Neither the veteran nor his representative has identified 
additional relevant evidence that has not already been sought 
and associated with the claims file.  The Board does not know 
of any additional relevant evidence, which is available.  The 
Board concludes that all relevant data has been obtained for 
determining the merits of the veteran's claim and that VA has 
fulfilled its obligation to assist him in the development of 
the relevant evidence.  

The Board is cognizant of the holding in Pelegrini v. 
Principi, 17 Vet. App 412 (2004), wherein the United States 
Court of Appeals for Veterans Claims held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," the Secretary 
receives a complete or substantially complete application for 
VA-administered benefits.  Id. at 11.  Pelegrini further held 
that the Secretary failed to  demonstrate that, "lack of 
such a pre-AOJ-decision notice was not prejudicial to the 
appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")".  Id 
at 13.  In the present case, notice was not given the veteran 
prior to the first rating action, as the first rating action 
preceded the implementation of VCAA.

In order to satisfy the holding in Pelegrini would require 
the Board to dismiss this case.  Such an action would render 
a rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, strictly following Pelegrini 
would require that the entire rating process be reinitiated 
from the very beginning.  That is, the claimant would be 
provided VCAA notice and an appropriate amount of time to 
respond before an initial rating action.  Following the 
rating decision, the claimant would have to file a new notice 
of disagreement, a new statement of the case would be 
required, and finally, the submission of a substantive appeal 
by the claimant.  

The Board does not believe that voiding the August 1994 
rating decision is in this veteran's best interests.  Simply 
put, in this case, the claimant was provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a hearing officer or before a Veterans Law 
Judge at the RO or in Washington, D.C.  He was provided with 
notice of the appropriate law and regulations.  He was 
provided notice of what evidence he needed to submit, and 
notice of what evidence VA would secure on his behalf.  He 
was given ample time to respond.  Hence, not withstanding 
Pelegrini, to allow the appeal to continue would not be 
prejudicial error to the claimant.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004)  

Accordingly, the Board concludes it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has been provided in effect and no additional 
pertinent evidence appears forthcoming.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claimant has 
sufficient notice of the type of information needed to 
support said claim and the evidence necessary to complete the 
application.  Therefore, the duty to assist and notify as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000, has been satisfied with 
respect to said issue on appeal.  Accordingly, appellate 
review may proceed without harm or prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2003).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (2003); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where the question 
for consideration is propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2003).

Degenerative arthritis when established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003).  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be established where X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbation; a 10 percent 
evaluation shall be established for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  Note (1) of Code 5003 states that the 20 and 
10 percent ratings based on X-ray findings will not be 
combined with ratings based on limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2003).

1. Left knee

A 10 percent rating for knee impairment is warranted under 
Diagnostic Code 5257 for slight impairment, including 
recurrent subluxation or lateral instability of the knee.  An 
evaluation of 20 percent requires moderate impairment, 
including recurrent subluxation or lateral instability of the 
knee.  An evaluation of 30 percent requires severe 
impairment, including recurrent subluxation or lateral 
instability of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2003).

Diagnostic Code 5260 provides for evaluating limitation of 
the flexion of the leg.  Where flexion is limited to 60 
degrees, a noncompensable rating is provided; when flexion is 
limited to 45 degrees, 10 percent is assigned; when flexion 
is limited to 30 degrees, a 20 percent rating is assigned; 
and when flexion is limited to 15 degrees, a 30 percent 
rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2003).

Limitation of extension of the leg is rated noncompensable at 
5 degrees, 10 percent at 10 degrees, 20 percent at 15 
degrees, 30 percent at 20 degrees, 40 percent at 30 degrees, 
and 50 percent at 45 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (2003).  See also 38 C.F.R. § 4.71, Plate II 
(2003), which reflects that normal flexion and extension of a 
knee is from 0 to 140 degrees.

In a precedent opinion, VA's General Counsel held that a 
veteran who has arthritis and instability in his knee may 
receive separate ratings under Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997).  However, VA's General 
Counsel has since held that separate ratings are only 
warranted in these types of cases when the veteran has 
limitation of motion in his knee to at least meet the 
criteria for a zero-percent rating under Codes 5260 or 5261, 
or (consistent with DeLuca v. Brown, 8 Vet. App. at 204-7 and 
38 C.F.R. §§  4.45 and 4.59) where there is probative 
evidence showing he experiences painful motion attributable 
to his arthritis.  See VAOPGCPREC 9-98 (Aug. 14, 1998).

Factual Background

The veteran's service medical records show the veteran 
underwent medial meniscectomy of the left knee for tear of 
the medial meniscus in May 1980, and an August 1994 RO 
decision granted service connection for residuals thereof.  
That decision assigned a noncompensable evaluation.  The 
veteran timely filed a notice of disagreement, and a March 
1995 RO decision assigned 10 percent evaluation, but the 
veteran appealed for a greater evaluation.

The evidence of record includes VA examination in April 1994, 
which showed the veteran's history was significant for repair 
of torn medial meniscus on the left knee in May 1980.  He 
continued to have some discomfort in the left knee.  He 
denied swelling, but did report occasional popping with sharp 
pain feelings that the knee was about to give way.  Prolonged 
sitting caused discomfort and stiffness.  He reported some 
difficulty with stairs.  He stated that the original injury 
to his left knee was in 1974 when he was running and stepped 
off a curb.   On objective examination, the veteran was able 
to ambulate in a normal manner after arising from his chair 
without difficulty and posture was normal.  The knee flexed 
to 130 degrees and extended fully.  The ligaments were intact 
and there was no evidence of effusion.  There was minimal 
popping sensation on flexion, discomfort on compression of 
the patella against the knee and squatting produced some 
crepitus.  Heel-toe and tandem gait were normal.

During VA examination several months later in October 1994, 
the veteran reported no change in any of his symptoms since 
the previous examination other than increased knee 
discomfort.  He reported that he worked as a machinist, which 
required him to be on his feet several hours a day, causing 
his left knee to ache.  The left knee flexed to 130 degrees 
and extended fully.  The ligaments were intact and there was 
no effusion.  The veteran reported some tenderness to the 
patella on pressure and slight tenderness along the joint 
line medially and laterally in the left knee.  There was a 
tendency of the medial collateral ligament to be slightly 
loose on the left knee but not in a real measurable amount.  
The circumference of the left knee was 1/2 inch less that than 
on the right.  Muscle development was pretty balanced on both 
sides and strength was normal.  

During VA examination in March 1999, the veteran continued to 
complain of knee pain for which he occasionally uses 
medication.  He could walk about 100 yards before the left 
knee becomes painful.  Prolonged sitting caused aching and 
occasionally the left knee locks up briefly.  He also 
reported feelings of give way about twice a week.  
Examination the left knee showed a surgical scar on the 
anterior medial aspect, which was well healed with no 
tenderness or adhesion of the scar tissue.  There was no 
particularly tenderness to palpation although the knee was 
aching more in general.  The left thigh measured almost 1/2 
inch less than the right knee in circumference.  Range of 
motion showed flexion to 115 with pain.  The veteran could 
accomplish up to 120 degrees but stated that it was too 
painful and tight to go any further.  The medial collateral 
ligament was moderately loose on the left knee and the other 
ligaments appeared to be intact.  X-rays of the left knee 
showed minimal lateral compartment degenerative changes.  

VA outpatient treatment records dated from 1994 to 2000 show 
that in 1997 the veteran was evaluated for complaints of 
increasing knee pain, stiffness and swelling and issued a 
knee brace.  During outpatient evaluation in September 1999, 
range of motion was 0 to 135 degrees with normal ligamentous 
examination.  In January 1999 the veteran began range of 
motion and strengthening exercises with very little 
improvement left knee.  At that time range of motion was full 
at 0 to 140.  There was no ligamentous instability but there 
was some evidence of valgus laxity and crepitus of the left 
knee.  September 1998 VA X-rays of the knees showed severe 
medial compartment narrowing of the left knee.  The remaining 
records show continued evaluation and treatment for 
complaints of stiffness, occasional swelling, and 
instability.  In February 2000, the veteran was told knee 
replacement may be necessary.  

During the most recent VA examination in March 2000, the 
veteran described the baseline level of pain in his left knee 
was 3 out of 10, which increases to a 6 or 7 during a flare-
up.  Walking, running and sharp turns tend to exacerbate his 
symptoms as well.  He noted that he was able to walk about 
one mile but that this was painful.  Range of motion of the 
knee was 0 to 125 degrees with pain in the last 15 degrees of 
flexion.  He has positive patellar grind test and mild 
effusion of the left lower extremity.  He was nontender along 
the medial and lateral joint lines.  Ligamentous testing 
including varus to valgus strain, Lachman, drawer and 
McMurray were all negative.  Muscle strength was 5/5 of all 
muscle groups.  X-rays showed minimal changes of degenerative 
joint disease in the left knee.  

Additional VA outpatient treatment records dated from 2000 to 
2002 show ongoing treatment for recurrent left knee pain.  
The more recent records show that during outpatient 
evaluation in January 2002 there was varus deformity and 
range of motion 0 to 95 degrees with pain at extreme of 
flexion.  There was evidence of mild pseudolaxity but muscle 
strength was 5/5.  The veteran was neurovascularly intact.  
There was no evidence of effusion or instability.  The 
remaining treatment records show continued evaluation and 
treatment with no significant improvement in pain.  

Analysis

Historically, the RO granted a noncompensable rating for 
residuals of left knee arthroscopy pursuant to Diagnostic 
Code 5257.  A 10 percent disability was subsequently assigned 
in March 1995.  In July 1999, the RO later recharacterized 
the left knee disability as residuals of left knee 
arthroscopy, with minimal degenerative changes and continued 
the 10 percent evaluation under Diagnostic Codes 5257 and 
5003.  In order to simplify the analysis, the Board finds 
that it is necessary to identify the separate and distinct 
symptomatology for the left knee under the appropriate rating 
criteria.

During the course of the appeal the veteran's complaints 
(primarily, pain and instability) have essentially remained 
unchanged, and have been clearly referenced in the 
examination reports.  Despite subjective complaints from the 
veteran, multiple physical examinations beginning in 1994 
have shown no significant abnormalities in the left knee, 
with the exception of degenerative changes and more recently 
pseudolaxity and loose medial collateral ligament.  The pain 
is temporarily relieved by medication but remains present.  
Physical therapy exercises were also attempted but apparently 
of little help in providing relief.  However, the objective 
medical evidence is the most persuasive indication of 
functional loss resulting from the veteran's left knee 
disability.  Although the evidence of record indicates the 
veteran has tenderness, crepitus and wears a knee brace, 
there has been no clinical evidence of recurrent subluxation 
or lateral instability.  The veteran contends that his left 
knee is unstable, but he has no medical training or expertise 
and, as a layman, his contention is not competent medical 
evidence.  Heuer v. Brown, 7 Vet. App. 379 (1995).  He can, 
of course, offer evidence of symptomatology.  Layno v. Brown, 
6 Vet. App. 465, 469-70 (1994).  But the most he can say is 
that he has a sensation of instability.  In fact, examiners 
have repeatedly tested for instability and failed to find 
evidence of any.  During the most recent VA examination in 
March 2000 McMurray, drawer, and Lachman signs were all 
negative.  (Drawer and Lachman's tests, if positive, indicate 
knee instability due to injury to anterior and posterior 
ligaments.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1673, 1677 
(28th ed. 1994).)  In addition, while there is evidence of 
pseudolaxity and loose medial collateral ligament, the knee 
joint itself does not dislocate, so there is no medical 
evidence of recurrent subluxation.  Accordingly, a separate 
evaluation pursuant to Diagnostic Code 5257 (impairment of 
the knee manifested by recurrent subluxation or lateral 
instability) is not warranted.

Because there is X-ray evidence of arthritis in the left knee 
and medical evidence that supports the veteran's allegations 
pertaining to flare-ups of pain, the applicable rating 
criteria are those for arthritis, or degenerative joint 
disease, of the knee.

The veteran continues to exhibit a loss of motion on flexion 
of the knee.  Yet, despite some limitation of flexion in his 
left knee when examined, the limitation of flexion (to 30 
degrees or less) has never been sufficient to warrant a 20 
percent evaluation under Diagnostic Code 5261.  38 C.F.R. 
§ 4.71a, (2003).  Between 1994 and 2002, the veteran has 
consistently had full extension and flexion to at least 90 
degrees.  For reasons stated above, the Board concludes that 
the preponderance of the evidence is against assignment of a 
rating in excess 10 percent for the left knee disorder, which 
is manifested by X-ray findings of arthritis but without 
limitation of motion to such degree as to warrant a 
disability rating in excess of 10 percent.

Here, as discussed, the veteran's primary complaints and 
observed symptomatology primarily involve limited flexion due 
to pain.  Moreover, as Diagnostic Code 5260 is predicated 
upon loss of motion, the Board may consider whether the 
veteran's objectively manifested pain on motion is sufficient 
to warrant assignment of a 10 percent evaluation under 38 
C.F.R. §§ 4.40 or 4.45.  See DeLuca v. Brown, 8 Vet. App. 
202, 204- 07 (1996).  In this case, the Board finds that the 
veteran clearly does not manifest limitation of flexion to a 
compensable degree under Diagnostic Code 5260.  The left knee 
disorder has been productive of minimal symptomatology, 
including limitation of flexion, normal extension with 
evidence of discomfort upon range of motion testing.  
Recently, the veteran has reported occasional flare-ups of 
pain.  Such flare-ups are induced by overuse of the left 
knee, or by sitting for prolonged periods of time but still 
leave the degree of limitation of flexion far short of what 
is required for a rating in excess of 10 percent (30 degrees 
or less of flexion).  

Neither the veteran nor the examiners have established that 
the functional loss would equate to limitation of motion of 
the right knee to 30 degrees of flexion.  The medical records 
show the worst range of motion was limitation of flexion to 
95 degrees.  Therefore, even if the Board conceded that the 
veteran's pain resulted in disability that equated with 
additional limitation of motion of several degrees, he would 
need what amounted to more than an additional 50 percent loss 
of motion (30 degrees) to warrant a higher evaluation.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5260.  The Board finds the 
veteran's pain and flare-ups of pain of the left knee do not 
support a finding of additional functional limitation to a 
degree that would support a rating in excess of 10 percent 
under the applicable rating criteria.   Although the Board is 
required to consider the effect of the veteran's pain when 
making a rating determination, and has done so in this case, 
the rating schedule does not require a separate rating for 
pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Analogous ratings for impairment of the knee either are not 
applicable to the veteran's case or do not offer a higher 
disability rating.  The only possibilities for a higher 
disability evaluation based on limitation of motion of the 
knee would be under Diagnostic Code 5256, reflective of 
ankylosis, or under Diagnostic Code 5262, for nonunion of the 
tibia and fibula, or dislocation of the semilunar cartilage, 
under Diagnostic Code 5258, none of which are present in this 
case.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Clearly, due to the nature and severity of the 
veteran's service-connected left knee disability, 
interference with his employment is foreseeable.  However, 
the record does not indicate or contain reference to frequent 
hospitalization for treatment of his service-connected knee 
disorder, prior to June 4, 2003.  The Board observes that 
while the veteran may be undergoing therapy for his left 
knee, his left knee disability has not been shown to have 
resulted in any inability to work, per se.  Also, the Board 
does not dispute the veteran's contentions that his left knee 
disability has caused him to alter his lifestyle and has 
restricted his activities.  Even so, such complaints have 
been taken into consideration in the decision to assign a 10 
percent evaluation for the left knee disability.  In other 
words, the Board finds that the regular schedular standards 
contemplate the symptomatology shown.  Thus, the evidence of 
record does not reflect any factor which takes the veteran 
outside of the norm, or which presents an exceptional case 
where his currently assigned disability rating is found to be 
inadequate.  See Moyer v. Derwinski, 2 Veltap. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet.App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet.App. 337, 339 (1996); Floyd v. Brown, 
9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet.App. 
218, 227 (1995).

The veteran has argued fervently and cogently that he has 
considerable left knee pain, which limits the distances he 
can walk, and the time he can stand.  However, the residuals 
of his left knee injury is degenerative joint disease, 
without medical evidence of instability or recurrent 
subluxation of the knee joint, and degenerative joint disease 
of the left knee is evaluated on the basis of range of 
motion.  On that basis, a greater evaluation is not 
warranted.  The weight of the evidence shows that prior to 
June 4, 2003, the left knee disability was no more than 10 
percent disabling under any rating criteria.  The 
preponderance of the evidence is against the veteran's claim 
for an increased rating for a right knee disability.  
Consequently, the benefit-of-the- doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

2.  Left shoulder

Disabilities of the shoulder and arm are rated under 
Diagnostic Codes 5200 through 5203.  Normal ranges of upper 
extremity motion are defined by VA regulation as follows: 
forward elevation (flexion) from zero to 180 degrees; 
abduction from zero to 180 degrees; and internal and external 
rotation to 90 degrees.  Lifting the arm to shoulder level is 
lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I 
(2003).

Diagnostic Code 5201 provides that limitation of motion of 
the major or minor arm at shoulder level warrants a 20 
percent disability rating.  Limitation of motion of the minor 
arm midway between the side and shoulder level warrants a 20 
percent rating.  When motion is limited to 25 degrees from 
the side, a 30 percent rating is warranted for the minor arm. 
38 C.F.R. § 4.71a, (2003).

Under Diagnostic Code 5203, for impairment of the clavicle or 
scapula in the major or minor arm, a 10 percent rating is 
granted for malunion or nonunion without loose movement; a 20 
percent rating is granted for nonunion with loose movement or 
for dislocation.  38 C.F.R. § 4.71a, (2003).


Factual Background

The veteran's service medical records show he was treated for 
left shoulder impingement as well as left shoulder pain 
associated with a lipoma, and an August 1994 RO decision 
granted service connection for residuals thereof pursuant to 
Diagnostic Code 5203.  That decision assigned a 
noncompensable evaluation.  In August 1998, following rotator 
cuff repair, the RO later recharacterized the left shoulder 
disability as left shoulder rotator cuff repair with 
degenerative joint disease and assigned a 10 percent 
evaluation under Diagnostic Code 5003.

The evidence of record since the grant of service connection 
includes an August 1994 VA examination report. At that time 
the veteran reported a history of left shoulder injury in a 
motor vehicle accident in the early 1980s.  An MRI showed a 
cyst on the outside of the shoulder and one on the inside of 
the shoulder joint.  The veteran reported that carrying any 
weight over 10 pounds caused soreness.  

Examination of the left shoulder revealed a soft palpable 
freely moveable mass measuring about 1 centimeter and 1/2 in 
diameter with a consistency of a lipoma.  The left shoulder 
flexed to 175 degrees without pain or discomfort and 
abduction was to 175 degrees with discomfort in the last few 
degrees of abduction.  External rotation was to about 90 
degrees without pain and internal rotation was about 70 
degrees with some mild pain in the left shoulder at the last 
few degrees.  

During VA examination October 1994, the veteran reported 
basically no change in any of his symptoms since examination 
April other than increased discomfort in the shoulder.  The 
left shoulder felt better while lying down with his arm 
extended upward.  There was no tenderness of the lipoma of 
left shoulder, but palpation with deep pressure caused pain 
and discomfort.  Muscle tone, development and strength were 
normal.  Range of motion was essentially normal throughout 
the shoulder girdle.  The shoulder flexed to 175 degrees and 
abducted to 175 degrees.  There was some discomfort in the 
area of the cyst and at the end points of the abduction and 
flexion.  External rotation was about 90 degrees and internal 
rotation to about 70 degrees.  A November 1994 MRI of the 
left shoulder showed a subcutaneous lipoma overlying the 
proximal deltoid no muscular involvement and subtle cystic 
changes within the proximal humeral head.  

VA outpatient treatment records dated from January to April 
1998 include a January 1998 X-ray study of the left shoulder 
that showed mild degenerative changes, but was otherwise 
normal.  The veteran underwent surgery in January 1998 for 
left shoulder lipoma resection, open left subacromial 
decompression and rotator cuff repair.  April 1998 follow-up 
treatment records show good range of motion with decreased 
pain status post surgery.  Range of motion showed flexion and 
abduction were 160 degrees.  Functionally the veteran was 
able to reach behind his back to belt.  He could also reach 
to the opposite shoulder behind his head.  Strength was 4+/5 
to 4/5 with scapular winging.  The veteran demonstrated good 
range of motion despite complaints.  There was some evidence 
of impingement secondary to scapular instability.

During VA examination in March 1999, the shoulder had a well-
healed surgical scar on the tip of the shoulder measuring 
about 4 centimeters in length.  There was no tenderness or 
adhesions.  Muscle tone and development of the shoulder 
girdles were equal bilaterally with fairly good development 
and tone.  There were no tender areas or trigger areas on 
either shoulder.  The left shoulder flexed to 95 degrees with 
a painful catch at the surgical site at that point, but could 
be forced higher about 10 more degrees, although increased 
pain prevented it from going further.  Abduction of the left 
shoulder was to 135 degrees with some pain beginning at that 
point. At the 90 degree point, there was sudden sharp pain.  
Internal rotation was to 60 degrees without pain and 
extension of the left shoulder was to 45 degrees without 
pain.  The veteran could adduct, getting his left hand over 
to his right shoulder without any pain the left shoulder.  X-
rays of the left shoulder were normal.  In January 1999 the 
veteran complained of continued pain in the left shoulder, 
which was somewhat improved since the surgery.  The pain was 
worse with flexion and abduction.  Range of motion testing 
revealed flexion to 170 degrees with pain and abduction to 
100 degrees.  X-rays of the left shoulder in November 1999 
were normal.  

During VA examination in March 2000 the veteran was able to 
perform all activities of daily living but is right hand 
dominant so does not use the left upper extremity as 
frequently.  He described the baseline pain as 2 out of 10 
and during flare-ups increases to 6.  The flare-ups occur 
weekly and medication and rest help to resolve the symptoms.  
Examination revealed a well-healed incision over the acromion 
headed toward the acromioclavicular joint.  There was minimal 
to no evidence of atrophy of the deltoid.  On range of motion 
active forward flexion was to 150 degrees, active abduction 
to 155 degrees and external rotation to 60 degrees.  The last 
10 to 15 degrees of all motion seemed to cause increased 
pain.  He had some strength of the subscapularis of about 
4+/5 and the supraspinatus has a 4/5, when trying to isolate 
those particular muscle groups.  He was nontender to 
palpation along his acromioclavicular joint along the 
incision site.  He was also nontender at his sub scapula, 
supraspinatus, infraspinatus and teres minor.  He had a 
negative sulcus sign and no evidence of instability of his 
shoulder with shuck test.  X-rays were normal.

Additional outpatient treatment records dated between 2000 
and 2002 show evaluation and treatment for continued 
complaints of left shoulder pain.  


Analysis

Although the veteran maintains that the symptoms associated 
with his service-connected left shoulder disorder warrant an 
evaluation in excess of 10 percent, the preponderance of the 
evidence is against a finding that there has been clinical 
demonstration that the required criteria have been met.

Review of the veteran's record since January 1994 revealed 
very little clinical data to support more than minimal 
symptomatology associated with the veteran's left shoulder 
disability.  It is apparent that he was assigned a 10 percent 
rating under Diagnostic Code 5203 analogously because he did 
not meet the criteria for the 20 percent rating based on 
limitation of motion under Diagnostic Code 5201.

The medical evidence of record does not describe the shoulder 
limitation of motion required under Code 5201 for a rating in 
excess of 10 percent.  Since January 1994 the medical 
evidence of record shows a left shoulder disability 
characterized by complaints of pain but little or no 
limitation of motion.  Despite clinical findings of 
degenerative changes, there was no indication of actual 
functional impairment in the left shoulder related to the 
arthritis.  The veteran does not even approach the limitation 
of arm movement - no more than shoulder level - necessary to 
meet the minimum schedular requirements for a 20 percent 
evaluation under Code 5201.  38 C.F.R. § 4.71 (2003).  The 
left shoulder arthritis, while a means to support the current 
10 percent rating is not a sufficient basis upon which to 
assign a rating higher than 10 percent.

The Board has also considered functional loss of the left 
shoulder, as is required under 38 C.F.R. §§ 4.40 and 4.45 
(2003).  However, the evidence of record revealed only mild 
to moderate functional loss, and the Board finds this 
symptomatology to be consistent with the currently assigned 
evaluation.  There is no objective evidence to show that 
pain, flare-ups of pain, weakness, fatigue, incoordination, 
swelling, deformity, disuse atrophy, or any other symptom or 
clinical finding results in additional functional limitation 
to a degree that would support a rating in excess of 20 
percent under the applicable rating criteria.  DeLuca v. 
Brown, 8 Vet. App. 202, 204- 07 (1996).

The Board also finds that no other diagnostic code pertaining 
to the shoulder affords the veteran a higher disability 
evaluation.  Initially, the Board notes that the evidence 
shows no ankylosis of the scapulohumeral articulation or 
impairment of the humerus related to the service-connected 
left shoulder disability, as contemplated by Diagnostic Codes 
5200 and 5202.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 
5202 (2003).  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).

The Board further notes that the medical evidence reflects 
that the veteran has not undergone prolonged hospitalization 
for his left shoulder disability or that the disability has, 
in itself, caused marked interference with employment as to 
render impractical the application of the regular schedular 
standards during any stage under consideration.  Hence, in 
the absence of evidence such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell, 9 
Vet. App. at 338-39; Floyd, 9 Vet. App. at 96; Shipwash, 8 
Vet. App. at 227.  

In this case, the 10 percent disability rating is sufficient 
to compensate for such impairment.  Thus, the current level 
of disability shown is encompassed by the rating assigned and 
with due consideration to the provision of 38 C.F.R. § 4.7, 
an evaluation in excess of 10 percent is not warranted for 
the period since January 1994.


ORDER

1.  Entitlement to a rating in excess of 10 percent for left 
knee disability prior to June 4, 2003 is denied.

2.  Entitlement to a rating in excess of 10 percent for left 
shoulder disability is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



